COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


NORTHERN OPERATIONS CENTER, INC.
 AND VIGILANT INSURANCE COMPANY
                                                MEMORANDUM OPINION *
v.   Record No. 2141-98-4                           PER CURIAM
                                                 JANUARY 19, 1999
MIRTA CASTANEDA

          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            (William T. Kennard; Mell, Brownell & Baker,
            on brief), for appellants. Appellants
            submitting on brief.
            (Metin A. Cay; Swiger & Cay, on brief), for
            appellee. Appellee submitting on brief.



     Northern Operations Center, Inc. and its insurer

(hereinafter referred to as "employer") appeal a decision of the

Workers' Compensation Commission awarding Mirta Castaneda

temporary total disability benefits beginning December 24, 1996

and continuing.    Employer contends that the commission erred in

finding that Castaneda's evidence sustained her burden of proving

continuing disability after June 9, 1997.    Finding no error, we

affirm.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.     See James v. Capitol Steel

     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     In ruling that Castaneda sustained her burden of proving

continuing disability after June 9, 1997, the commission found as

follows:
           Dr. [Saul J.] Kaplan's records anticipated
           follow-up examinations every 4-6 weeks, but
           there is no suggestion in those records that
           he anticipated a change in condition and
           disability on such visits. Rather, Dr.
           Kaplan clearly reported on December 24, 1996
           that the claimant could not work until the
           [Reflex Sympathic Dystrophy ("RSD")] problem
           had resolved. His subsequent records
           demonstrate that condition had not resolved.
            Rather, all reports after that date,
           including the one on April 28, 1997, show
           that Castaneda experienced no change in
           condition over that time. Moreover, this is
           confirmed by the uncontradicted Attending
           Physician's Report issued two days before the
           evidentiary hearing, which cannot be
           summarily rejected or ignored.

     The evidence proved that Dr. Kaplan, Castaneda's treating

orthopedic surgeon, consistently and unequivocally opined that

Castaneda could not return to work until her RSD resolved, which

it had not.   In his October 7, 1997 Attending Physician's Report,

Dr. Kaplan indicated that Castaneda had been disabled since

October 7, 1996, and he placed question marks in the blocks on

the form indicating the "Date able to return to light work" and

"Date able to return to regular work."     Dr. Kaplan's records and

uncontradicted opinions provide credible evidence to support the

commission's findings.   Thus, those findings are binding and

conclusive upon us on appeal.    See id.

     For these reasons, we affirm the commission's decision.



                                - 2 -
        Affirmed.




- 3 -